department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number release date uil dc acc tege et2 eedwards cor-107696-00 date attn dear reference reemployed annuitants this is in response to your inquiry dated date regarding the tax treatment of salary payments made to reemployed annuitants whose salaries are reduced because their former spouses are receiving a portion of their annuities specifically you inquired about the application of taxes under the federal_insurance_contributions_act fica and federal_income_tax withholding to salaries that are reduced for this reason you explain the facts as follows from time to time rehires former employees who are receiving annuities under the retirement systems there are two different systems cor-107696-00 under the the act whenever an annuitant is reemployed on a full-time basis in the federal government that annuitant’s annuity is terminated and the employee receives the salary of the current position some rehired annuitants have former spouses who are entitled to receive a portion of their annuities both the new and the old systems provide for a portion of a retiree’s annuity to be paid to a former spouse when an annuitant is reemployed his or her annuity payments cease and the individual is paid the full salary in the current position the former spouse however continues to receive a share of the annuity the portion of the annuity due to the former spouse is deducted from the employee’s salary and deposited into the spouse be referred to as the spousal annuity amount the fund for payment to the former this amount will your first question is whether the spousal annuity amount is subject_to_withholding and information reporting on the form_w-2 of the rehired annuitant the answer to this question depends upon whether the spousal annuity amount is included in the rehired annuitant’s taxable_income sec_61 of the internal_revenue_code the code provides that gross_income includes compensation_for services under sec_1_451-1 of the income_tax regulations gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer compensation is not constructively cor-107696-00 received however if the money has not been paid or made unconditionally available to the employee or made subject_to the employee’s control see sec_1_451-2 we conclude that the spousal annuity amount does not represent income to the rehired annuitant the rehired annuitant has no legal right to the spousal annuity amount the act requires that this amount be deducted from the individual’s salary and deposited into the fund the annuitant never actually or constructively receives the spousal annuity amount and the annuitant does not receive an economic benefit from it see 348_us_426 1955_1_cb_207 the spousal annuity amount therefore is not compensation to the employee under these facts the spousal annuity amount should not be reported on the employee’s form_w-2 it is not subject_to fica tax or income_tax_withholding second you have asked what portion of the reemployed annuitant’s salary is subject_to fica and income_tax_withholding code sec_3101 and sec_3111 impose old-age survivors and disability insurance oasdi taxes on employees and employers sec_3101 and sec_3111 impose medicare taxes on employees and employers generally oasdi and medicare taxes apply to wages paid on account of employment for fica purposes sec_3121 defines wages as all remuneration for employment with certain enumerated exceptions sec_3121 of the code defines employment for fica purposes as any service of whatever nature performed by an employee for the person employing him with enumerated exceptions certain exceptions from fica tax may be applicable to rehired annuitants who were covered under the old retirement_system under certain limited circumstances sec_3121 excepts from employment services which would be excluded if sec_3121 and as in effect in date had remained in effect if this condition is met sec_3121 excepts from the oasdi portion of fica the services of an individual who returns to performance of service after being separated for a period of less than consecutive days sec_3121 and b contains additional exclusions from employment for oasdi purposes including individuals who return to service after being detailed or transferred to an international_organization who are reemployed after accepting employment with the american institute in taiwan after cor-107696-00 serving in the military service or with a tribal_organization you have not asked about the application of these provisions and we do not have facts sufficient to address them sec_3121 b ii provides an exclusion from oasdi tax for the services of an individual who is covered by the old retirement_system and who is currently receiving an annuity rehired annuitants do not qualify for the exception from employment in sec_3121 because they do not receive annuities they receive the full salary of their positions in lieu of their annuities c f_r section a medicare taxes apply to all employees of the federal government pursuant to sec_3121 the exclusions in sec_3121 do not apply for medicare purposes federal_income_tax withholding applies to all remuneration for employment with specific exclusions code sec_3401 b sec_3401 includes employees of the federal government in the definition of employee for withholding purposes consequently rehired annuitants are subject_to medicare_tax as a general_rule they are also subject_to the oasdi portion of fica there are exceptions provided in sec_3121 and b for individuals covered by the old system we call attention to these provisions but do not address their applicability withholding of federal_income_tax applies to wages paid to employees of the federal government this letter will be made available for public inspection after names addresses and other identifying information have been deleted as appropriate under the freedom_of_information_act 5compare revrul_90_32 1990_1_cb_177 holding that a rehired federal annuitant whose salary is reduced by the amount of his annuity is eligible for the exception from employment in code sec_3121 revrul_90_32 bases its treatment on the form congress established for treatment of rehired annuitants cor-107696-00 we hope that you find the information set forth above helpful if you have any further questions regarding this matter please contact elizabeth edwards of my staff id number at sincerely jerry e holmes branch chief cc dc acc tege et2
